GIVAN, Chief Justice,
dissenting.
I respectfully dissent from the majority opinion in this case. The majority states, *891as one of its reasons for reversal, that appellant mistakenly thought he was being charged with the crime of Rape only, whereas he was in fact being charged with the crime of Rape, Criminal Deviate Conduct and Confinement.
It is true the trial judge at the beginning of the hearing, where the plea was accepted, did state that appellant was charged with Rape and did not mention the other two charges. However, when he started to read the information to the appellant, he was corrected by the prosecuting attorney who stated that appellant was charged with three separate charges. The judge acknowledged the correction and read the three charges to the appellant at that time. I therefore see no substance to the claim that appellant did not know that he was charged with three separate offenses.
Secondly, the majority opinion states that several legal issues developed which required legal study and contemplation on the part of the judge and the prosecutor. This had to do with the question of whether or not a pellet gun was a deadly weapon. I disagree with the majority's analogy that this represented a similar question as that occurring in Catt v. State, (1982) Ind.App., 487 N.E.2d 1001.
In that case the trial judge misinformed the defendant that he was confronted with a misdemeanor charge, when in fact he was charged with a felony. That certainly was not the situation in the case at bar. Appellant was told at the hearing that he was charged with committing the crimes with the use of a deadly weapon. He was certainly advised of the maximum of the situation. Had it been discovered that the charge was erroneous because of the nature of the weapon it would have been to his benefit not to his detriment.
I see nothing in the case at bar that justifies the withdrawal of the plea of guilty to all counts. The record indicates appellant was fully advised and that he entered his plea of guilty knowingly and freely.
I would affirm the trial court.
HUNTER, J., concurs.